DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/3/2020 has been entered. The following has occurred: Claims 1, 5, 7, 9, 15, 17, 21, and 23 have been amended; Claims 2, 10, and 18 were previously cancelled; Claims 25-27 have been added. 
Claims 1, 3-9, 11-17, and 19-27 are currently pending and have been examined.
Effective Filling Date: 3/4/2019.
The Information Disclosure Statements filed 12/21/2020 and 1/15/2021 have been considered. 
Response to Amendments
Claim Objection is withdrawn. 
35 U.S.C. 103 Rejections are maintained in light of amended claim limitations
Priority
The present application claims priority to PCT (US and Foreign) application PCT/CN2019/076877, filed on 3/4/2019.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 11-17, and 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jentzsch et al. (US 20180191714 A1), hereinafter “Jentzsch,” in view of Tran et al. (US 9849364 B2), hereinafter “Tran,” and further in view of Rozenboim (US 8872917 B1). 
Claims 1, 9, and 17, Jentzsch discloses a computer-implemented method for controlling access to a property based on smart contract execution (Para. [0020], “disclosure describes methods and systems for controlling a service device such as a lock, which can be opened by providing a payment, the payment being handled not through a central entity/server, but through code performing on a decentralized ledger (e.g., blockchain).”), a non-transitory, computer-readable storage medium storing one or more instructions executable by a computer system to perform operations (Claims 9-13 and Para. [0099]-[0100] disclosing non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions, which may be coupled to a computer system bus), a computer-implemented system (Para. [0020], “disclosure describes methods and systems for controlling a service device such as a lock, which can be opened by providing a payment, the payment being handled not through a central entity/server, but through code performing on a decentralized ledger comprising: 
one or more computers (Para. [0021] disclosing user device 105 and a service device 110. Para. [0022] discloses examples of user devices, such as a smartphone, tablet, cell phone, laptop, or desktop computing device. Para. [0025] and [0067] discloses examples of service devices includes a lock); and 
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations (Claims 9-13 and Para. [0099]-[0100] disclosing non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions, which may be coupled to a computer system bus) comprising: 
receiving, by a computing device (Para. [0021] disclosing user device 105 and a service device 110. Para. [0022] discloses examples of user devices, such as a smartphone, tablet, cell phone, laptop, or desktop computing device. Para. [0025] and [0067] discloses examples of service devices includes a lock), credential data for a first entity requesting access to the property (Claim 1, Para. [0043]-[0048], [0050], [0052]-[0053] disclosing receiving an electronically signed request from a user client device with user identifier (i.e. first entity) for access to a service device for access to a property. See examples in para. [0025] and [0069] describing the access to unlock to a hotel room or entry to college dorm building); 
in response to receiving the credential data, requesting, by the computing device, execution, by a blockchain network, of a smart contract between the first entity accessing associated with the property, wherein the smart contract includes instructions to check a current status of a relationship between the first entity accessing the property and the second entity owning the property based on the credential data (Abstract, “A distributed ledger, e.g., blockchain, enabled operating environment includes a user device that accesses services of a service device by leveraging the decentralized blockchain. For example, a user device can lock/unlock a door (e.g., service device) by interfacing with a smart contract stored on the decentralized blockchain. The user device provides parameters, such as payment, that satisfies the variables of the smart contract such that the user device can access the service device. The service device regularly retrieves information stored in the smart contract on the decentralized blockchain. For example, the retrieved information can specify that the user device is authorized to access the service device or that the service device is to provide a service. Therefore, given the retrieved information, the service device provides the service to the user device.” See para. [0021] for blockchain enabled operating environment. Para. [0023], “The user device 105 also may read parameters of a service device 110 from the blockchain 120, as is further described herein. A parameter may include, for example, a deposit, cost of rental or sale, availability dates and/or times, or other information relevant to complete and/or execute a transaction. The information is read from a shared blockchain state, structured in code in the form of a smart contract 115. A smart contract 155 provides rules (e.g. computer program code, including, for example, authorizations) to configure the service device 110 for execution within the blockchain enabled operating environment.” Disclosing wherein the smart contract includes instructions to check a current status of a relationship between the first entity accessing the property and the second entity owning the property based on the credential data Also see additional details provided in Para. [0028]-[0033], [0043]-[0047], [0054]-[0054], and Fig. 4B. Jentzsch discloses user device transmit a read request to the blockchain to verify the user device (i.e. first entity accessing the property) is allowed to access the service device (i.e. second entity owning the property, examples provided in para. [0025])); 
receiving, by the computing device from the blockchain network, an execution result of the smart contract between the first entity and the second entity; determining, by the computing device, that the first entity is authorized to access the property based at least in part on the execution result of the smart contract between the first entity and the second entity (Para. [0040]-[0041], [0047]-[0048], [0052], [0055], [0057], and claim 18 disclosing the updating and receiving of smart contract includes the permission data with the user identifier is granted access to the service device (i.e. lock) given that the user device access to the blockchain, which the granted access to the service device of lock is representative of authorized access to the property); 
in response to determining that the first entity authorized to access the property, enabling, by the computing device, the first entity to access to the property (Para. [0025], “service device 110 may represent an object with a capability, inherent or mediated, to interact with a blockchain. The service device 110 may provide a service based on operating commands. For example, the service device 110 may be structured to provide access control. Access control may include, for example ‘open’ and/or ‘close’ (e.g., a lock or lock mechanism), pass through permission (e.g., a gate), or ‘start’ and/or ‘stop’ and/or ‘go up/down’ and/or ‘turn left/right’ (e.g., operational functions). As more specific examples, a service device 110 may provide a user of the user device 105 access to a hotel room (e.g., by unlocking the door) and/or its equipment (e.g., minibar, television, room service) or a college dorm building (e.g., authorized entry). Alternatively, the service device may provide a user of the user device 105 access to a location of interest such as a highway (e.g., by opening a gate).” Further in para. [0040]-[0041], [0043], [0069] provide examples of enabling user device of first entity to access to the property after determination of access from blockchain). 
	Jentzsch teaches the above-mentioned claim limitations, however, Jentzsch does not expressly teach the limitations:
obtaining, by the computing device, sensor data collected by one or more sensors located on the property in response to the execution result of the smart contract between the first entity and the second entity;
generating, by the computing device, a hash representation of the sensor data collected in response to the execution result of the smart contract between the first entity and the second entity, wherein the hash representation of the sensor data is generated based on one or more device identifiers of the one or more sensors on the property; and 
storing, by the computing device in a blockchain maintained by the blockchain network, the hash representation of the sensor data collected in response the execution result of the smart contract between the first entity owning the property and the second entity accessing the property, wherein, before storing the hash representation, the blockchain network performs a consensus process controlled by an authorized set of nodes to validate the hash representation of the sensor data collected in response to the execution result of the smart contract.
Nonetheless, Tran, also teaches that is it well-known to use smart contract blockchain network to authorize user to access property using a smart lock, additionally and specifically teaches:
a computer-implemented method for controlling access to a property based on smart contract execution (Tran: C4:L26-30, for method, app, and computer), the method comprising:
receiving, by a computing device, credential data for a first entity requesting access to the property (Fig. 13F and C26:L22-40, C31:L39-55, C38:L43-54); 
in response to receiving the credential data, requesting, by the computing device, execution, by a blockchain network, of a smart contract between the first entity accessing associated with the property, wherein the smart contract includes instructions to check a current status of a relationship between the first entity accessing the property and the second entity owning the property based on the credential data (C31:56-64, “The blockchain address may be controlled and/or managed by any party capable of monitoring the transaction ledger to determine whether a transaction against the store of value has occurred. The party may typically be an individual having ownership or control of the service or item, a group having ownership or control of the service or item, the authorized entity itself, the service or item 
receiving, by the computing device from the blockchain network, an execution result of the smart contract between the first entity and the second entity; determining, by the computing device, that the first entity is authorized to access the property based at least in part on the execution result of the smart contract between the first entity and the second entity (C47:L4-30, C95: L6 - C96:51 and Claim 7); and 
in response to determining that the first entity authorized to access the property, enabling, by the computing device, the first entity to access to the property (C47:L4-30, C95: L6 - C96:51) and
obtaining, by the computing device, sensor data collected by one or more sensors located on the property in response to the execution result of the smart contract between the first entity and the second entity (Tran: C5:L7-25, “As shown in FIG. 2A, a microcontroller 155 receives and processes signals from the sensor 112-114, and converts those signals into an appropriate digital electronic format. The microcontroller 155 wirelessly transmits tension information in the appropriate digital electronic format, which may be encoded or encrypted for secure communications, corresponding to the sensed traffic 
generating, by the computing device, a hash representation of the sensor data collected response to the execution result of the smart contract between the first entity and the second entity (C5:L7-25, “a microcontroller 155 receives and processes signals from the sensor 112-114, and converts those signals into an appropriate digital electronic format. The microcontroller 155 wirelessly transmits tension information in the appropriate digital electronic format, which may be encoded or encrypted for secure communications,” teaching the generating/converting sensor data into appropriate digital electronic format, which may be encoded or encrypted for secure communications. C25:L30-45,“In (24) Item provider utilizes the blockchain system described above and generates a cryptographic key pair and in (26) the service or item provider embeds the key data in the service or item. In (28) the service or service or item provider stores the private key in association with an entity credential in the database. In (30) a third party validates the terms of the smart contract with the private key. In (32) the blockchain or cryptographic hash thereof, may therefore be embedded in the service or item. Importantly, the key data embedded in the service or item includes the blockchain private key or an address identifier derived at least partially from the blockchain private key. For example, the address identifier may be a link, a tool or any other identifier usable to obtain or access the private key.” C32:L49-62, “an exemplary blockchain system, Bitcoin, the blockchain address is a 160-bit hash of the public portion of a public/private Elliptic Curve Digital Signature Algorithm (ECDSA) keypair. In at least one known blockchain system, the blockchain address is therefore algorithmically converted from a public key. However, it should be appreciated that the blockchain address may be the public key itself, or any other identifier derived at least partially from the public key. The blockchain address and public key may thus comprise different values or strings of characters that are uniquely associated with each other such that the private key remains unambiguously linked to the blockchain address. The system is not limited to one or more particular blockchain systems, as will be apparent to those skilled in the art. See C36:L52 - C37:L5, C38:L1-13, C37:L6-46, C39:L2-39, C59:L50 - C61:L14, C61:L27 - C62:L40 for more examples of hash values used in blockchain or smart contract. Specifically in C61:L58 - C62:L65 teaching and
storing, by the computing device in a blockchain maintained by the blockchain network, the hash representation of the sensor data collected in response to the execution result of the smart contract between the first entity owning the property and the second entity accessing the property, wherein, before storing the hash representation, the blockchain network performs a consensus process controlled by an authorized set of nodes to validate the hash representation of the sensor data collected in response to the execution result of the smart contract (C25:L30 - C26:L49, C31:L39-55, C36:L52 - C37:L5, C38:L1-13, C37:L6-46, C39:L2-39, C59:L50 - C61:L14, C61:L27 - C62:L40).  
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the above-mentioned claim limitations of applying smart contract blockchain network to identify authorization of user to unlock smart electronic lock for the access of hotel or rental properties of Tran with the blockchain enabled service provider system, method, and computer product of Jentzsch for the motivations and advantages of: Accuracy: Automated transactions are not only faster but less prone to manual error. Lower execution risk: The decentralized process of execution virtually eliminates the risk of manipulation, nonperformance, or errors, since execution is managed automatically by the network rather than an individual party. Fewer intermediaries: Smart contracts can reduce or eliminate reliance on third-party intermediaries that provide “trust” services such as escrow between counterparties. Lower cost: New processes enabled by smart contracts require less human intervention and fewer intermediaries and will therefore reduce costs (C21:L22-39).	While in Tran, C29:L5-17, C32:L49-62, and C57:L52 - C62:L40 suggesting that hash representation can be any values, strings of characters, or identifiers linked in the use of blockchain transaction, still, the combination of Jentzsch and Tran expressly teach the hash representation of the sensor data is generated based on device identifiers of sensors. 
wherein the hash representation of the sensor data is generated based on one or more device identifiers of the one or more sensors;
Nonetheless, Rozenboim is directed to methods of video surveillance and, in particular, to a network of video cameras with a centralized storage of video data., which specifically teaches wherein the hash representation of the sensor data is generated based on one or more device identifiers of the one or more sensors (In C6:L52 - C7:L15, “When a file is stored on a file system embedded within the camera, the file system and its underlying storage media implements an integrity check signature for each data block of a fixed size. In one embodiment, such integrity checks embedded in the media may be sufficient, but a cryptographic hash signature is advantageous for several reasons: first, the signature as part of the file will accompany that file whenever it is copied to another media (e.g., to another camera or to some external storage), whereas the integrity checks embedded within the storage media do not; secondly, a strong cryptographic signature makes the video useful not just for investigative purposes, but can prove material in the evidentiary procedures in many jurisdictions, and will help in the acceptance of such video footage into evidence. Each video time-fragment, contained within a file and accompanies with a secure signature should be assigned a name that is generated from: (a) camera identifier; (b) the time and date of its first frame, such that by sorting the file listing by name will result in a chronologically-sorted sequence of time-fragments, with all fragments generated by a specific camera grouped together. The process of replicating the video footage is essentially based on the video time-segment and file generation process described above. Moreover, the process of replicating the video footage to peer cameras is accomplished by transmitting the content and names of the files stored in the camera's embedded storage to select peer cameras, and ultimately storing of such files within the file system implemented within each of the peer cameras. The security hash signature contained within each file will be thus copied in multiple replicas along with the video time-fragments.”  Teaching the 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the Block-chain enable service provider system, method, and computer product of Jentzsch and Tran to include the specifics of the hash representation of sensor data can be generated based on device identifier as taught in Rozenboim for the motivation and advantageous of protecting the video and images (i.e. sensor data) from tamper or sabotage as the signature as part of the file will accompany that file whenever it is copied to another media (e.g., to another camera or to some external storage). The strong cryptographic signature makes the video useful not just for investigative purposes, but can prove material in the evidentiary procedures in many jurisdictions, and will help in the acceptance of such video footage into evidence, which provides a market for its potential usage value  (C1:L35-56, C6:L52 - C7:L15, and C7:L54-67). 
Claims 3, 11, and 19, the combination of Jentzsch, Tran, and Rozenboim make obvious of the method claim 1, the non-transitory computer-readable storage medium claim 9, and the system claim 17. 
Tran further teaches: 
wherein the hash representation of the sensor data comprises a hash value, and the hash value is generated based on a timestamp associated with collection of the sensor data  (Tran: C25:L30-45, C32:L32-63 teaching the generating of key pair and transfer data to the blockchain address which is 160-bit hash value. C27:L31-53, C29:L5-17, C32:L32-63, C36:L53 - C37:L5, C38:L1-13 teaching the secure hash value. C24:L51-58 teaching access blockchain data with 256-bit words (number) and timestamp. C64: L3-37 teaching the creating of time-stamped record. C86:L56 - C87:L12 teaching checking of timestamp of 
Rozenboim also teaches:
wherein the hash representation of the sensor data comprises a hash value, and the hash value is generated based on a timestamp associated with collection of the sensor data (Rozenboim: C6:L52 - C7:L15, “When a file is stored on a file system embedded within the camera, the file system and its underlying storage media implements an integrity check signature for each data block of a fixed size. In one embodiment, such integrity checks embedded in the media may be sufficient, but a cryptographic hash signature is advantageous for several reasons: first, the signature as part of the file will accompany that file whenever it is copied to another media (e.g., to another camera or to some external storage), whereas the integrity checks embedded within the storage media do not; secondly, a strong cryptographic signature makes the video useful not just for investigative purposes, but can prove material in the evidentiary procedures in many jurisdictions, and will help in the acceptance of such video footage into evidence. Each video time-fragment, contained within a file and accompanies with a secure signature should be assigned a name that is generated from: (a) camera identifier; (b) the time and date of its first frame, such that by sorting the file listing by name will result in a chronologically-sorted sequence of time-fragments, with all fragments generated by a specific camera grouped together. The process of replicating the video footage is essentially based on the video time-segment and file generation process described above. Moreover, the process of replicating the video footage to peer cameras is accomplished by transmitting the content and names of the files stored in the camera's embedded storage to select peer cameras, and ultimately storing of such files within the file system implemented within each of the peer cameras. The security hash signature contained within each file will be thus copied in multiple replicas along with the video time-fragments.”  Teaching the cryptographic hash signature can be assigned a name that is generated from: (a) camera identifier; (b) the time and date of its first frame, such that by sorting the file listing by name will result in a chronologically-sorted sequence of time-fragments, with all fragments generated by a specific camera grouped together).
Claims 4, 12, and 20, the combination of Jentzsch, Tran, and Rozenboim make obvious of the method claim 1, the non-transitory computer-readable storage medium claim 9, and the system claim 17. Tran further teaches: 
wherein the credential data is encoded in a quick response (QR) code located at the property (Tran: C38:L20-42, C39:L3-44, C85:L46-67 teaching the use mobile device scanning QR code for transaction information). However, Tran may not explicitly teach the quick response code is located at the property. Still, the Examiner would like to make obvious that the location of the quick response is merely design choice. It does not matter where the quick response code is located at, the system and method of the claim invention would still be able to perform the steps of the invention regardless where the quick response code is located. 
Claims 5, 13, and 21, the combination of Jentzsch, Tran, and Rozenboim make obvious of the method claim 1, the non-transitory computer-readable storage medium claim 9, and the system claim 17. Tran further teaches: 
wherein the credential data is encoded in a quick response (QR) code located at the property, and wherein the credential data is received by the computing device from a device of the first entity after the device scans the QR code
Claims 6, 14, and 22, the combination of Jentzsch, Tran, and Rozenboim make obvious of the method claim 1, the non-transitory computer-readable storage medium claim 9, and the system claim 17. Tran further teaches: 
wherein the one or more sensors located in the property comprises a camera located in the property, and the sensor data comprises video data collected by the camera after access to the property has been enabled (Tran: C5:L15 - C6:L8 and C82:L45 C83:L32 teaching the use of camera and sensor for car (i.e. property) rental after having access to the car).  
Claims 7, 15, and 23, the combination of Jentzsch, Tran, and Rozenboim make obvious of the method claim 1, the non-transitory computer-readable storage medium claim 9, and the system claim 17. Jentzsch further teaches: 
receiving, by the computing device, an indication that the property has been leased to a new tenant different than the first entity; and in response to receiving the indication that the property has been leased to the new tenant, updating, by the computing device, a configuration of the computing device to request execution of a new smart contract associated with the new tenant in response to receiving the credential data (Jentzsch: para. [0046]-[0048] disclosing receiving an electronically signed request to rent a hotel room for a period of time based on verification on blockchain to transfer the lease/rental of the property to the new tenant that is different than the first entity).  
Claims 8, 16, and 24, the combination of Jentzsch, Tran, and Rozenboim make obvious of the method claim 1, the non-transitory computer-readable storage medium claim 15, and the system claim 23. Jentzsch further teaches: 
wherein the computing device is an electronic lock controlling access to the property, wherein the first entity is a tenant of the property, and wherein the current status of the relationship represents whether the tenant is in compliance with a rental agreement associated with the property (Jentzsch: para. [0043] disclosing the service device is a lock controlling the access to the property. Para. [0046]-
Claims 25-27, the combination of Jentzsch, Tran, and Rozenboim make obvious of the method claim 1, the non-transitory computer-readable storage medium claim 9, and the system claim 17. Tran further teaches: 
determining that the first entity has entered into a restricted area of the property; and in response to the determining that the first entity has entered into a restricted area of the property, storing, in the blockchain, sensor data indicating that the first entity entered the restricted area of the property (Tran: C37:6-36, teaching the various information that can be stored on blockchain such as location and supply chain information. Further in C37:36-39 teaching the location information are available with a computer or a smart phone with GPS system. C37:39-59, “The trusted person has a credential which is recorded in the first blockchain record, and all items being manufactured and passing through the station or area chain back to the first blockchain. The trusted person then repeats this process for each manufacturing station/area in the facility, and each item manufactured by the facility can be completely tracked through each manufacturing station or area using the blockchains. The system provides full “chains of custody” that tell the stories of products and provides a centralized system with a governing third party was, until recently, the only conceivable way to achieve data and transaction transparency along supply chains. The global peer-to-peer network is an open platform that can deliver neutrality, reliability and security. The blockchains are auditable. Each individual operation or interaction, such as the provision of a new employee or the recording of outgoing stock, is perfectly recorded and archived.” Teaching “chains of custody” of trusted person and items at each station/area in the facility and recording the corresponding information on the blockchain. The Office takes the 
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Li et al. (CN 108961006 A) is directed to a system comprising a tenant client, household client (i.e. first entity), using a blockchain platform, a fee deduction platform for property rental. The present invention acquires the identity information and contact method of lessee, using blockchain network and fee deduction platform, verify the capture information and providing access to electronic lock to the rental property. 
Li et al. (CN 108711207 A) is directed to a computer room management system and method based on block chain. Including: Acquire the first identity information and the second identity information of user; Wherein, the first identity information includes authentication information, and the second identity information includes collection in worksite, embodiment user biological feature information, Identity authentication result is determined based on to the matching of the first identity information and the second identity information; Determine whether the user can enter computer room according to identity authentication result; First identity information, the second identity information, identity authentication result are generated block and stored by block chain; In the case where determining that permission user enters computer room, user is obtained in the behavior record of computer room, block is generated and is stored by block chain. Verification process, authentication result and the user that user can be entered to computer room are recorded by block chain comprehensively in the behavior 
Romero et al. (US 20170372542 A1) is directed to computer-implemented method for controlling access of a user to a structure, or objects stored within a compartment of a secure lockbox is provided. In some embodiments, the method may be used to control the access of a user to a structure, or one or more objects, such as a key, located in the compartment of a secure lockbox. In further embodiments the method may include the steps of: receiving identification information describing the user from the secure lockbox or electronically-controllable electronic lock device; receiving identification information of an account holder; verifying the received identification information of the user against the account holder information; providing an unlock code to the secure lockbox or the electronically-controllable electronic lock device if the user identification information matches the account holder information. Also disclosed is an improved secure lockbox having a compartment formed therein, which includes an electronically-actuated latching mechanism coupled to a moveable element, such as a door; a network interface; a sensor for sensing a characteristic related to a user attempting to gain access to the compartment; and a processor, wherein the processor is adapted to cause the network interface to transmit information indicative of a sensed characteristic of a user attempting to gain access to the lockbox compartment and capable of processing an unlock signal.
Albisu (US 20120144203 A1) is directed to systems and methods for authenticating a user of a service. In Claim 7, “computing a hash value based upon the current time, the wherein the hash representation of the sensor data is generated based on one or more device identifiers of the one or more sensors  of claims 1, 9, and 17 and wherein the hash representation of the sensor data comprises a hash value, and the hash value is generated based on a timestamp associated with collection of the sensor data  of claims 3, 11, and 19. 
Response to Argument
35 U.S.C 103 Rejections:
Applicant’s arguments filed on 12/3/2020 have been fully considered, but deemed moot in light of the newly amended claim limitations. The amended claim limitations have been fully addressed in the 103 rejections above. 
	Even though the arguments are deem moot, the Examiner would still like to take this opportunity to address the assertions below. 
	Applicant respectfully submits that the cited portion of Tran does not disclose or suggest "storing, by the computing device in a blockchain maintained by the blockchain network, the hash representation of the sensor data collected in response to the execution result of the smart contract between the first entity owning the property and the second entity accessing the property," as recited by amended claim 1. 
First, the cited portion of Tran does not disclose or suggest a smart contract between a first entity owning a property and a second entity accessing the property. 
Second, the cited portion of Tran does not disclose or suggest obtaining sensor data in response to execution of a smart contract between a first entity owning a property and a second entity accessing the property. 
Third, the cited portion of Tran does not disclose or suggest storing, in a blockchain network, a hash representation of sensor data collected from a second entity accessing the property as a result of execution of a smart contract.”

The Examiner respectfully disagrees. In response to applicant's assertion against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Please note that the applicant’s remark of “first entity owning a property and a second entity accessing the property” should be first entity as the user accessing the property and second entity as the property owner, owning the property, as claimed. 
	The secondary reference, Tran, teaches that it is well-known and obvious to include the use of sensor/camera to obtain sensor data in response to execution of a smart contract between the user and the smart device (which are the first and second entities), in at least, C5:L7-25, C5:L65 - C6:L7, C82:L45 - C83:L32, C113:L4-15, and C131:L55 - C133:L17. 
	The third reference, Rozenboim, specifically teaches that it is well-know and obvious for hash encryption to combine the information of device identifier with other associated information such as time and date, in at least, C6:L52 - C7:L15.
	For the combinations of reference above, the 103 rejections are maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        
/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687